


110 HR 2873 IH: Affordable Homeowners Insurance Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2873
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Weldon of Florida
			 (for himself, Mr. Wexler,
			 Mr. Young of Florida,
			 Mr. Hastings of Florida,
			 Ms. Ros-Lehtinen,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Miller of Florida,
			 Mr. Feeney,
			 Mr. Crenshaw, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  disaster relief distributions from retirement plans from the penalty for early
		  withdrawal.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Homeowners Insurance Act of
			 2007.
		2.Distributions
			 from retirement plans for disaster relief not subject to penalty for early
			 withdrawal
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not
			 to apply to certain distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Distributions
				from retirement plans for disaster relief
						(i)In
				generalAny qualified disaster relief distribution.
						(ii)Aggregate
				dollar limitationFor
				purposes of this subparagraph, the aggregate amount of distributions received
				by an individual which may be treated as qualified disaster relief
				distributions for any taxable year shall not exceed the excess (if any)
				of—
							(I)$100,000, over
							(II)the aggregate amounts treated as qualified
				disaster relief distributions received by such individual for all prior taxable
				years.
							(iii)Treatment of
				plan distributionsIf a
				distribution to an individual would be a qualified disaster relief
				distribution, a plan shall not be treated as violating any requirement of this
				title merely because the plan treats such distribution as a qualified disaster
				relief distribution, unless the aggregate amount of such distributions from all
				plans maintained by the employer (and any member of any controlled group which
				includes the employer) to such individual exceeds $100,000. For purposes of the
				preceding sentence, the term controlled group means any group
				treated as a single employer under subsection (b), (c), (m), or (o) of section
				414.
						(iv)Amount
				distributed may be repaid
							(I)In
				generalAny individual who receives a qualified disaster relief
				distribution may, at any time during the 3-year period beginning on the day
				after the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan of which such individual is a
				beneficiary and to which a rollover contribution of such distribution could be
				made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
				the case may be.
							(II)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this title, if a contribution is made
				pursuant to subparagraph (A) with respect to a qualified disaster relief
				distribution from an eligible retirement plan other than an individual
				retirement plan, then the taxpayer shall, to the extent of the amount of the
				contribution, be treated as having received the qualified disaster relief
				distribution in an eligible rollover distribution (as defined in section
				402(c)(4)) and as having transferred the amount to the eligible retirement plan
				in a direct trustee to trustee transfer within 60 days of the distribution.
							(III)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to subparagraph (A) with respect to a
				qualified disaster relief distribution from an individual retirement plan (as
				defined by section 7701(a)(37)), then, to the extent of the amount of the
				contribution, the qualified disaster relief distribution shall be treated as a
				distribution described in section 408(d)(3) and as having been transferred to
				the eligible retirement plan in a direct trustee to trustee transfer within 60
				days of the distribution.
							(v)Qualified
				disaster relief distributionFor purposes of this subparagraph, the term
				qualified disaster relief distribution means a distribution
				made—
							(I)within 1 year
				after the date on which a major disaster is declared under section 401 of the
				Robert T. Stafford Disaster Assistance Relief and Emergency Assistance
				Act,
							(II)on account of
				such disaster, and
							(III)to an individual
				whose principal place of abode is in the area with respect to which such
				disaster was declared and who has sustained an economic loss by reason of such
				disaster.
							(vi)Income
				inclusion spread over 3-year period
							(I)In
				generalIn the case of any qualified disaster relief
				distribution, unless the taxpayer elects not to have this clause apply for any
				taxable year, any amount required to be included in gross income for such
				taxable year shall be so included ratably over the 3-taxable year period
				beginning with such taxable year.
							(II)Applicable
				rulesFor purposes of subclause (I), rules similar to the rules
				of subparagraph (E) of section 408A(d)(3) shall apply.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to disasters declared after the date of the enactment of this Act.
			(c)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection applies to any amendment to any plan
			 or annuity contract, such plan or contract shall be treated as being operated
			 in accordance with the terms of the plan during the period described in
			 paragraph (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to any
			 provision of this section, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under any provision of this
			 section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2009, or such later date as the Secretary may prescribe.
						In the
			 case of a governmental plan (as defined in section 414(d)), clause (ii) shall
			 be applied by substituting the date which is 2 years after the date otherwise
			 applied under clause (ii).(B)ConditionsThis subsection shall not apply to any
			 amendment unless—
						(i)during the
			 period—
							(I)beginning on the
			 date that this section or the regulation described in subparagraph (A)(i) takes
			 effect (or in the case of a plan or contract amendment not required by this
			 section or such regulation, the effective date specified by the plan), and
							(II)ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted),
							the plan or
			 contract is operated as if such plan or contract amendment were in effect; and
			 such plan or contract amendment applies retroactively for such period.
